         Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

DEBORAH LAUFER, Individually,            :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :              Case No. 3:20-cv-436 (KAD)
                                         :
RMS DANBURY 1 LLC and MALLORY ZERO :
(DANBURY) LLC, Connecticut Corporations, :
                                         :
            Defendants.                  :
________________________________________ :
                                         :
                                         :

                               FIRST AMENDED COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants,

RMS DANBURY 1 LLC and MALLORY ZERO (DANBURY) LLC, Connecticut Corporations,

(sometimes referred to as “Defendants”), for Injunctive Relief, and attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Instead, Plaintiff

               is bound to ambulate in a wheelchair or with a cane or other support and has limited

               use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

               operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

               own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible
     Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 2 of 10



         handicap parking spaces located closet to the entrances of a facility. The handicap

         and access aisles must be of sufficient width so that she can embark and disembark

         from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

         goods and services of a facility must be level, properly sloped, sufficiently wide and

         without cracks, holes or other hazards that can pose a danger of tipping, catching

         wheels or falling. These areas must be free of obstructions or unsecured carpeting

         that make passage either more difficult or impossible. Amenities must be sufficiently

         lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

         sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

         or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

         danger of scraping or burning her legs. Sinks must be at the proper height so that she

         can put her legs underneath to wash her hands. She requires grab bars both behind

         and beside a commode so that she can safely transfer and she has difficulty reaching

         the flush control if it is on the wrong side. She has difficulty getting through

         doorways if they lack the proper clearance.

2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

         "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

         determining whether places of public accommodation and their websites are in

         compliance with the ADA.

3.       According to the county property records, Defendants own a place of public

         accommodation as defined by the ADA and the regulations implementing the ADA,

         28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                           2
     Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 3 of 10



         Defendants own a place of lodging known as Hotel Zero Degrees Danbury CT, 15

         Milestone Road, Danbury, Connecticut, and is located in Fairfield County

         (hereinafter "Property").

4.       Venue is properly located in this District because the subject Property is located in

         this District.

5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

         original jurisdiction over actions which arise from the Defendants’s violations of

         Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also

         28 U.S.C. § 2201 and § 2202.

6.       As the owner of the subject place of lodging, Defendants is required to comply with

         the ADA. As such, Defendants is required to ensure that it's place of lodging is in

         compliance with the standards applicable to places of public accommodation, as set

         forth in the regulations promulgated by the Department Of Justice. Said regulations

         are set forth in the Code Of Federal Regulations, the Americans With Disabilities

         Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

         incorporated by reference into the ADA. These regulations impose requirements

         pertaining to places of public accommodation, including places of lodging, to ensure

         that they are accessible to disabled individuals.

7.       More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

         requirement:

         Reservations made by places of lodging. A public accommodation that owns,
         leases (or leases to), or operates a place of lodging shall, with respect to



                                           3
      Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 4 of 10



          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendants, either itself or by and through a third party, accepts reservations for

          its hotel online through one or more websites. The purpose of these websites is so

          that members of the public may reserve guest accommodations and review

          information pertaining to the goods, services, features, facilities, benefits,

          advantages, and accommodations of the Property. As such, these websites are

          subject to the requirements of 28 C.F.R. Section 36.302(e).

10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

          purpose of reviewing and assessing the accessible features at the Property and

          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          her accessibility needs. However, Plaintiff was unable to do so because

          Defendants failed to comply with the requirements set forth in 28 C.F.R. Section


                                             4
      Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 5 of 10



          36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

          facilities, benefits, advantages, and accommodations of the Property available to

          the general public. Specifically, with respect to the website located at

          www.booking.com, it did not comply with the Regulation because it did not

          identify accessible rooms, did not allow for booking of accessible rooms and

          provided insufficient information as to whether the rooms or features at the hotel

          are accessible. No information was given about accessibility in the hotel; with

          respect to the website located at www.priceline.com, it did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of acessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. No information was given about

          accessibility in the hotel; with respect to the website located at www.agoda.com, it

          did not comply with the Regulation because it did not identify accessible rooms,

          did not allow for booking of acessible rooms and provided insufficient

          information as to whether the rooms or features at the hotel are accessible. No

          information was given about accessibility in the hotel.

11.       In the near future, Plaintiff intends to revisit Defendants's websites and/or online

          reservations system in order to test them for compliance with 28 C.F.R. Section

          36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

          avail herself of the goods, services, features, facilities, benefits, advantages, and

          accommodations of the Property.

12.       Plaintiff is continuously aware that the subject websites remain non-compliant and


                                             5
      Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 6 of 10



          that it would be a futile gesture to revisit the websites as long as those violations

          exist unless she is willing to suffer additional discrimination.

13.       The violations present at Defendants's websites infringe Plaintiff's right to travel

          free of discrimination and deprive her of the information required to make

          meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

          frustration and humiliation as the result of the discriminatory conditions present at

          Defendants's website. By continuing to operate the websites with discriminatory

          conditions, Defendants contributes to Plaintiff's sense of isolation and segregation

          and deprives Plaintiff the full and equal enjoyment of the goods, services,

          facilities, privileges and/or accommodations available to the general public. By

          encountering the discriminatory conditions at Defendants's website, and knowing

          that it would be a futile gesture to return to the websitesunless she is willing to

          endure additional discrimination, Plaintiff is deprived of the same advantages,

          privileges, goods, services and benefits readily available to the general public. By

          maintaining a websiteswith violations, Defendants deprives Plaintiff the equality

          of opportunity offered to the general public. Defendants's online reservations

          system serves as a gateway to its hotel. Because this online reservations system

          discriminates against Plaintiff, it is thereby more difficult to book a room at the

          hotel or make an informed decision as to whether the facilities at the hotel are

          accessible.

14.       Plaintiff has suffered and will continue to suffer direct and indirect injury as a

          result of the Defendants’s discrimination until the Defendants is compelled to


                                             6
      Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 7 of 10



          modify its websitesto comply with the requirements of the ADA and to

          continually monitor and ensure that the subject websitesremains in compliance.

15.       Plaintiff has a realistic, credible, existing and continuing threat of discrimination

          from the Defendants’s non-compliance with the ADA with respect to these

          websites. Plaintiff has reasonable grounds to believe that she will continue to be

          subjected to discrimination in violation of the ADA by the Defendants.

16.       The Defendants has discriminated against the Plaintiff by denying her access to,

          and full and equal enjoyment of, the goods, services, facilities, privileges,

          advantages and/or accommodations of the subject website.

17.       The Plaintiff and all others similarly situated will continue to suffer such

          discrimination, injury and damage without the immediate relief provided by the

          ADA as requested herein.

18.       Defendants has discriminated against the Plaintiff by denying her access to full

          and equal enjoyment of the goods, services, facilities, privileges, advantages

          and/or accommodations of its place of public accommodation or commercial

          facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

          Furthermore, the Defendants continues to discriminate against the Plaintiff, and

          all those similarly situated by failing to make reasonable modifications in policies,

          practices or procedures, when such modifications are necessary to afford all

          offered goods, services, facilities, privileges, advantages or accommodations to

          individuals with disabilities; and by failing to take such efforts that may be

          necessary to ensure that no individual with a disability is excluded, denied


                                            7
        Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 8 of 10



             services, segregated or otherwise treated differently than other individuals because

             of the absence of auxiliary aids and services.

19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendants to alter the

             subject websites to make them readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADAand 28 C.F.R. Section

             36.302(e); or by closing the websitesuntil such time as the Defendants cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendants including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under


                                               8
Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 9 of 10



    Title III of the Americans with Disabilities Act.

    Respectfully Submitted,

                                  For the Plaintiff, DEBORAH LAUFER,

                                  By: /s/ L. Kay Wilson
                                  L. Kay Wilson, Esq. (ct16084)
                                  WILSON LAW
                                  2842 Main Street, Ste. 332
                                  Glastonbury, CT 06033
                                  (860)559-3733 Tele.
                                  wilson@kaywilsonlaw.com




                                      9
        Case 3:20-cv-00436-KAD Document 16 Filed 06/25/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE


I hereby certify that on the 25th day of June, 2020, a copy of the foregoing Motion For Default
was filed electronically and served on all counsel of record via the Court’s CM/ECF system.

                                             /s/ L. Kay Wilson, Fed. Juris ct16084




                                                2
